July8, 2010 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 7010 Washington, DC 20549 Attention: H. Roger Schwall, Assistant Director Donald F. Delaney, Staff Attorney Via EDGAR Re: Newfield Exploration Company Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 File No. 1-12543 Gentlemen: I am writing to confirm my telephone conversation oftoday with Donald Delaney of the Staff of the Securities and Exchange Commission.On behalf of Newfield Exploration Company (the “Company”), the Company has received the letter, dated July 2, 2010, from the Staff and intends to submit its responses to that letter by July 30, 2010. Very truly yours, /s/BRIAN RICKMERS Brian Rickmers, Corporate Controller BR/rmp Newfield Exploration Company 363 N. Sam Houston Pkwy E. Suite 2020 Houston, Texas 77060 (281) 847-6000 Fax(281) 405-4242
